Citation Nr: 0623367	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-38 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on April 12, 
2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Martinsburg, 
West Virginia, the agency of original jurisdiction (AOJ). 


REMAND

In this case, the veteran is seeking entitlement to payment 
or reimbursement for expenses incurred at a private facility 
on April 12, 2003.  At a July 2005 hearing before the 
undersigned Veterans Law Judge, the veteran reported that he 
received treatment for a heart attack at Carroll County 
Hospital in Westminster, Maryland, a private hospital.  He 
reported that the nearest VA medical facilities were several 
hours away in Baltimore, Maryland (11/2 hours away), and 
Martinsburg, West Virginia (2 hours away).  He has 
acknowledged that he has not established service connection 
for any disabilities.  However, he had been receiving medical 
treatment through VA based on his minimal income since 1990.  

In July 2003, the Martinsburg VAMC denied the veteran's claim 
for payment or reimbursement for medical service rendered at 
Carroll County Hospital on April 12, 2003.  The denial of 
reimbursement by the VAMC was predicated on the fact that the 
veteran had not established service connection for any 
disability.  The VAMC adjudicated the veteran's claim under 
the provisions of 38 U.S.C.A. § 1728, pertaining to payment 
or reimbursement of the expenses of hospital care and other 
medical services not previously authorized.  Under this law, 
reimbursement for unauthorized medical expenses is available 
only where:  (1) such care or services were rendered in a 
medical emergency of such a nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non- service-
connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment  .  .  . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2005).

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such a nature that a 
prudent lay person reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health, and only until such time as the veteran can be 
transferred safely to a VA or other Federal facility.  38 
U.S.C.A. § 1725(f)(1) (added by Pub. L. No. 106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725. 66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2005).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was rendered after that date and the veteran's 
claim for reimbursement was filed after this effective date, 
both 38 U.S.C.A. § 1725 and its implementing regulations 
potentially apply to the veteran's claim.  They have not been 
considered by the AOJ.

The Board also notes that there are deficiencies in the 
record before the Board.  For example, the record does not 
establish whether the veteran is an active Department health-
care participant as defined by 38 U.S.C.A. § 1725.  Also, it 
is unclear whether the treatment in question constitutes 
"emergency treatment" as defined by 38 U.S.C.A. § 1725.  
Therefore, the Board concludes that a remand of this case is 
necessary so that the Martinsburg VAMC may have the 
opportunity to readjudicate this claim under the legal 
provisions cited above, and develop any evidence necessary 
for that readjudication.

Accordingly, this case is remanded for the following actions:

1.  The Martinsburg VAMC must review the 
record and ensure that all VCAA notice 
and duty to assist obligations have been 
satisfied.  In particular, it should 
obtain any evidence necessary to 
establish whether the veteran was, on the 
pertinent day, an active VA health-care 
participant as defined by the pertinent 
criteria, and to establish whether any of 
the treatment received at Carroll County 
Hospital on April 12, 2003, constituted 
emergency treatment under the applicable 
statutory provisions.

2.  In addition, pursuant to the VCAA, 
the VAMC should issue a letter to the 
veteran informing him of the provisions 
of 38 U.S.C.A. §§ 1725 and 1728 and their 
implementing regulations.  

3.  The Martinsburg VAMC should ensure 
that its efforts to obtain any additional 
evidence identified by the veteran are 
fully documented in the record.

4.  The Martinsburg VAMC should then re-
adjudicate the issue on appeal, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations, as well as 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
The Martinsburg VAMC should make specific 
findings as to whether or not the veteran 
is an active Department health-care 
participant as defined by the pertinent 
criteria, and as to whether any of the 
treatment he received at Carroll County 
Hospital on April 12, 2003, constituted 
emergency treatment as defined by the 
applicable legal criteria.  If benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time 
for response.  Thereafter, the case 
should be returned to this Board for 
appellate review.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



